DETAILED ACTION
This is the first office action on the merits in this application. Since the claims presented, herein, are identical to the originally filed claims of October 13, 2015 in parent application 14/867621 (now US Patent 9,743,963), which have already been examined, this office action will be made final. Claims 1-19 stand pending, as presented on August 5, 2019. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 4 is objected to because of the following informalities:  The claim should properly depend from claim 3 (since the claim refers to the component “the indentation” which finds antecedent basis in claim 3).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spector et al. (US 4,164,794) in view of Aeschlimann et al. (US 2004/0030341 A1).
Regarding claims 1 and 14, Spector teaches a bone stabilization system as at fig. 4.  The system includes an intramedullary rod 46 having a bonding region 48 including polymeric material (bioengineering thermoplastic coating, col. 6, lines 27-28).  
Spector fails to teach a fastener, as claimed. 
Aeschliman teaches a fastener 7 as best seen at fig. 4 having polymeric material at a leading portion [0066]. Official notice is taken of polymeric materials being capable of bonding with other polymeric materials upon appropriate application of energy (e.g. melting to the two polymeric materials). 
In the proposed combination, the polymeric material of the leading portion of the fastener is capable of bonding with the polymeric material of the bonding region 48 of the elongate rod 46 using ultrasonic energy (as by end effector 3/6, fig. 1) as applied in Aeschlimann. In the combination, the bonding between 46 and 7 would occur at a bonding location (any portion of 48) which is free of any through holes (no through holes exist in 48)
It would have been obvious to one with ordinary skill in the art at the time of the invention to combine into a single system components of Aeschlimann and Spector. Doing so would have provided a system including implants 7, a bone plate 21, and the tool 1 of Aeschlimann (as seen in figs. 1 and 2), and an intramedullary rod 46 of Spector. By so combining, the Aeschlimann fasteners would be capable of bonding to the intramedullary rod of Spector by application of ultrasound to “melt” the distal tips of the fasteners which would be capable of taking purchase into the porous coating 48 of Spector. One would have made this combination of components to provide for additional fixation or stabilization of a bone fracture (Aeschlimann, [0057]) by a bone plate 21 to a severely damaged bone which needed more fixation than what either only an IM rod provided by Spector, or only a plate and fastener combination provided by Aeschlimann, could accomplish.
Regarding claim 2, Spector has taught his bonding region 48 being sintered or foamed (considered to be roughened, col. 3, lines 56-60).
Regarding claims 3 and 4, the bonding region 48 on the rod 46 of Spector is taught to be porous. This structure is interpreted to include indentations which extend only partially into the rod 46.
Regarding claims 5, 7 and 9, the material of the fastener 7 is taught to be thermoplastic (abstract).
Regarding claims 6, 8 and 10, the office can choose the core 11 of the device to be made of PEEK, as taught at [0075] of Aeschlimann, to read on this claim. The PEEK core reads on a polymeric material located within the leading portion of the fastener 7 (first half) while portion 12 of 7 is still capable of melting while the PEEK is maintained as a core. PEEK may alternatively exist at the tip in at least the embodiment of fig. 8. 
Regarding claims 11, Aeschlimann teaches his fastener 7, in some embodiments, such as at fig. 6, include metal cores 11 [0073], [0075].
Regarding claim 12, in at least the configuration of figs. 3 and 8, the fastener 7 is free of a trailing head.
Regarding claim 13, in at least one embodiment, at fig. 6, the fastener 7 is taught to have a wedge shaped leading portion.
Regarding claims 15-18, Aeschlimann has taught use of sensors at [0017], In particular, these sensors are for sensing heat. It is interpreted that 1) ultrasonic force applied can be determined by level of heat; 2) shape change of the fastener occurs as a result of heat, and therefore the heat sensors give information needed to determine shape change of the fastener; 3) any feedback given by the sensors may be used by the practitioner to determine appropriate start/stop times for application of ultrasonic energy.
Regarding claim 19, in at least one embodiment, at fig. 8, the fastener 7 has a recess seen at the top of the figure. The end effector is shaped with an extension sized to fit within the recess (to contact only the liquefiable material therein, [0071]).
Conclusion
This is a Continuation of applicant's earlier Application No. 14/867621.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799